DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 95-111 and 113-114, in the reply filed on 28 September 2022 is acknowledged. 

Status of the Claims:
Claims 1-94 have been cancelled.
Claim 112 is withdrawn as being directed to a nonelected invention.
Claims 95-111 and 113-114 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 111 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 111 is rendered vague and indefinite by the phrase “having the sequence set forth in SEQ ID NO: 20 or SEQ ID NO: 7”. It is unclear if this means that the CAR contains the either of the two sequences (that is – comprises) or that the recited sequences are for the entire CAR. The Applicant uses the term “comprises” in the other claims, thus the inconsistent use of “having” makes the claim unclear.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 95, 106-110 and 113-114 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (WO2016/160618) in view of Urbanska et al. [both references cited by Applicant in IDS filed 4/2/20].
Epstein et al. discloses anti-LHR chimeric antigen receptors (CAR) and the use thereof for the treatment of ovarian and prostate cancer (see, e.g., the abstract). The CAR may comprise an antigen binding domain of an anti-LHR antibody (cf. pages 2/3, paragraph 8). Thus, the claimed CAR differs from the prior art CAR in that the extracellular domain is composed of the alpha and beta subunits of LH rather than the antigen binding domain of an anti-LHR antibody. 
Urbanska et al. discloses immune receptors directed against the follicle stimulating hormone receptor (FSHR) that is also known to play a role in ovarian cancers. The immune receptors comprise as extracellular domain small binding fragments of FSH (see, e.g. the abstract), a glycoprotein structurally similar to LH. Applying this technology to the construction of anti-LHR CARs in order to provide an alternative to the prior art anti-LHR CARs appears to represent an obvious solution that would be well within the purview of the skilled practitioner. 
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  Thus, replacing the antigen binding domain with the LH subunits is presently considered to be obvious in light of the teaching of Orbanska et al. and well within the purview of the person of ordinary creativity.
Applicants’ invention is predicated on an surprising/unexpected result (e.g improvements through the use of luteinizing hormone/choriogonadotropin receptor (LHR) binding agents to generate populations of the most primitive populations of human stem cells, etc.)., which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific sequences, such as recited in claims 96-105.  Accordingly, the instant claims no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.


Allowable Subject Matter
Claims 96-105 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/           Examiner, Art Unit 1655